United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-1084
                                 ___________

Everick Lovosier Monk,                   *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         * Appeal from the United States
Larry Norris, Director, Arkansas         * District Court for the
Department of Correction; Claude         * Eastern District of Arkansas.
Wilburn, OCS: Printing & Graphic         *
Arts Supervisor, Wrightsville Unit,      *
Arkansas Department of Correction;       *       [UNPUBLISHED]
David Guntharp, Assistant Director,      *
Arkansas Department of Correction;       *
Clifford Terry, Warden, Wrightsville     *
Unit, Arkansas Department of             *
Correction,                              *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: May 28, 1999
                             Filed: June 7, 1999
                                 ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.
       Arkansas inmate Everick Lovosier Monk appeals from the district court’s1
dismissal of his 42 U.S.C. § 1983 action. After carefully reviewing the record and the
parties’ submissions, we conclude dismissal was proper for the reasons the district
court stated and an extended discussion is not warranted. Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE HENRY WOODS, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
HONORABLE HENRY L. JONES, JR., United States Magistrate Judge for the
Eastern District of Arkansas.
                                         -2-